Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is in response to the Request for Continued Examination filed on 05/12/22.
Claims 1, 5, 9 and 14 have been amended.
Claim 8 has been cancelled.
Claims 1-7 and 9-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 and 9-20 are directed to a method (i.e., a process).  Accordingly, claims 1-7 and 9-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent, method claims 1 and 14 includes limitations that recite an abstract idea.  
Specifically, independent claim 1 recites:
A method for immunization registry integration by a first computing device, comprising: 
providing, by the first computing device and to a user device, access to a scheduling application to schedule a patient appointment of a first appointment type; 
receiving, by the first computing device and from the user device, authorization to query an immunization registry based at least on the provided access; 
determining, by the first computing device based at least in part on a geographic location identifier associated with the user device and the received authorization, one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type, wherein the one or more immunization opportunities are obtained via a same file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device; and
communicating, by the first computing device and to the user device, the one or more immunization opportunities based at least in part on the determining.
Specifically, independent claim 14 recites:
A method for immunization registry integration by a first computing device, comprising: 
providing, by the first computing device and to a user device, access to healthcare services information;
identifying, by the first computing device, information of a first appointment type from a medical-related digital document based at least in part on provided access; 
receiving, by the first computing device and from the user device, authorization to query an immunization registry based at least on the medical-related digital document; 
determining, by the first computing device based at least in part on a geographic location identifier associated with the user device and the received authorization, one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type, wherein the one or more immunization opportunities are obtained via a same file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device; and
communicating, by the first computing device and to the user device, the one or more immunization opportunities based at least in part on the determining.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because using the internet for accessing an immunization registry, scheduling appointments so that a patient can be immunized at a facility in proximity to the patient entails the patient interactively reviewing his/her personal calendar, reviewing availability of the appointments, and identifying the best opening for the patient and making a selection, relates to time management/interactions between people and an organization of people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because identifying an appointment type and determining an immunization opportunity is an observation/evaluation/analyses that can be performed in the human mind or with a calendar, pen and pencil.
Accordingly, the claims describe at least one abstract idea.
Furthermore, dependent claims 3 and 17 (similarly for dependent claims 2 and independent claim 14) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 3 and 17 (similarly to claims 2 and 14), these claims constitute: (a) “certain methods of organizing human activity” because querying for an immunization opportunity relates to managing human behavior/interactions between people.  
In relation to claims 2 and 15, these claims merely recite receiving a request to schedule the patient appointment over a network. Claims 3-7, 11-13 and 20 are querying data such as name, date of birth, gender, a geographical location identifier, a plurality of phone numbers, when a first phone number entered for scheduling the patient appointment and a second phone number determined from a source different from the scheduling application and health-related questioning, claims 9-10 and 17-19 recite selections relating to the immunization opportunities and claim 15 recites receiving a request to provide the medical-related digital document.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claims 1 and 14, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 recites: 
A method for immunization registry integration by a first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), comprising: 
providing, by the first computing device and to a user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), access to a scheduling application to schedule a patient appointment of a first appointment type; 
receiving, by the first computing device and from the user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), authorization to query an immunization registry based at least on the provided access (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining, by the first computing device based at least in part on a geographic location identifier associated with the user device and the received authorization, one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type, wherein the one or more immunization opportunities are obtained via a same file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
communicating, by the first computing device and to the user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the one or more immunization opportunities based at least in part on the determining.
Claim 14 recites:
A method for immunization registry integration by a first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), comprising: 
providing, by the first computing device and to a user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), access to healthcare services information;
identifying, by the first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), information of a first appointment type from a medical-related digital document based at least in part on provided access; 
receiving, from the user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), authorization to query an immunization registry based at least on the medical-related digital document (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining, by the first computing device based at least in part on a geographic location identifier associated with the user device and the received authorization, one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type, wherein the one or more immunization opportunities are obtained via a same file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
communicating, by the first computing device and to the user device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the one or more immunization opportunities based at least in part on the determining.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the apparatus that includes a first computing device, a second computing device, a user device, programming interface, a second computing device, a memory, a processor, a device, a laptop, a mobile device, a scheduling application and a mobile device app, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “providing access to a scheduling application” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving authorization to query an immunization registry based at least on the provided access” and “receiving authorization to query an immunization registry based at least on the medical-related digital document”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 14 (similar to claim 1) does not have any additional elements.
For claim 2 (similar to claim 1), regarding the additional limitation “receiving, over a network, a request to schedule the patient appointment”, the Examiner submits that this additional limitation amounts to merely using a computer via the internet, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
For claim 15 (similar to claim 14), regarding the additional limitation “receiving, over a network, a request to provide the medical-related digital document”, the Examiner submits that this additional limitation amounts to merely using a computer via the internet, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or impacting appointment scheduling or patient immunization registry, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 2-7, 9-13 and 15-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-7, 9-13 and independent claim 14 with its dependent claims 15-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the apparatus that includes the first computing device, the second computing device, the user device, programming interface, the second computing device the memory, the processor, the device, the laptop, the mobile device, the scheduling application and the mobile device app, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “providing access to a scheduling application”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving authorization to query an immunization registry based at least on the provided access” and “receiving authorization to query an immunization registry based at least on the medical-related digital document”, which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-7, 9-13 and 15-20, analogous independent claims 1 and 14, there is no additional elements.
In dependent claim 2 and analogous dependent claim 1, regarding the additional limitation of “receiving, over a network, a request to schedule the patient appointment”, which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 15 and analogous dependent claim 14, regarding the additional limitation of “receiving, over a network, a request to provide the medical-related digital document”  which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-7 and 9-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (U.S. 2021/0327548 A1) in view of Drew (U.S. 8,783,566 B1).
Regarding claim 1, Sparks discloses A method for immunization registry integration by a first computing device (See Fig. 1 with State Immunization Registries (SIR) 114 mentioned in P0076, P0082.), comprising: 
providing, by the first computing device and to a user device, access to a scheduling application to schedule a patient appointment of a first appointment type (See Fig. 1, 102 user of mobile phone, Tablet, Desktop/Laptop mentioned in P0071, where scheduling vaccination appointments are made as mentioned in P00179, P0219.); 
receiving, by the first computing device and from the user device, authorization to query an immunization registry based at least on the provided access (See Fig. 1, P0073-P0074, registry database 124 and see P0082, where user’s permission allows the query of vaccination records to an immunization registry.); 
determining, by the first computing device based at least in part on a geographic location identifier associated with the user device (See GPS technology used when user travels to another State in P0193, and in [P0199] the vaccination record system 128 can determine a list of users 102 that have been proximate to the particular user 102 based on GPS data from the a user device (e.g., a mobile phone 108, a tablet 110, etc.). .) and the received authorization (With authenticated biometric data (P0139), the user’s immunization records are accessed.), one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type (See [P0213] The vaccination information for the users associated with the organization may be dates and outcomes (e.g., positive or negative) of tests for a certain diseases (e.g., dates and outcomes of COVID19 tests), dates of vaccinations for certain diseases, next scheduled date for a user to receive a test for a certain disease, reported exposure information, quarantine type, quarantine start and end dates for users that have tested positive for a certain disease, and other similar vaccination information, and see scheduling tele-health appointment in P0181.), and
communicating, by the first computing device and to the user device, the one or more immunization opportunities based at least in part on the determining (See [P0219] The user may travel to the vaccination provider location to receive the vaccination or first does of a multi-dose vaccination. The application may utilize geo-location functionality to determine and record/store the location of the computing device (e.g., the user's location) and the date and time the device was at the location.).
Drew further teaches wherein the one or more immunization opportunities are obtained via file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device (See scheduling medical appointments in column 17, line 61 to column 18, line 8, include healthcare interactions pertaining to requesting refills, making appointments and vaccination/immunization (column 3, line 63 to column 4, line 4), where the kiosks (Fig. 5, Fig. 6) with interactive touchscreen as programmed interface also serves as a second computing device different from a first computing device.).
Therefore, it would have been obvious to one of ordinary skill in medical kiosk management arts before the effective filing date of the claimed invention to modify the method of Sparks to include another type of interface for scheduling opportunities from a second computing device as taught by Drew to efficiently provide healthcare services to patients who has a lost or inoperative mobile device.
Regarding claim 9, Sparks discloses wherein at least one of the one or more immunization opportunities associated with the vaccination comprises an immunization opportunity corresponding to Tetanus, Hepatitis B, Influenza, Shingles, COVID-19, or a registry-recommended immunization (See electronic COVID-19 health status record in P0030 and see Fig. 19.).
Regarding claim 14, Sparks discloses A method for immunization registry integration by a first computing device (See Fig. 1 with State Immunization Registries (SIR) 114 mentioned in P0076, P0082.), comprising: 
providing, by the first computing device and to a user device, access to a scheduling application to schedule a patient appointment of a first appointment type (See Fig. 1, 102 user of mobile phone, Tablet, Desktop/Laptop mentioned in P0071, where scheduling vaccination appointments are made as mentioned in P00179, P0219.); 
 identifying, by the first computing device, information of a first appointment type from a medical-related digital document based at least in part on provided access (See Fig. 22, where Immunization Status, Date of Expiration and ability to View Full Certification of Immunization construe using a medical-related digital document. Also see appointment calendar in P0241 as exemplary. medical-related digital document.);
receiving, by the first computing device and from the user device, authorization to query an immunization registry based at least on the provided access (See Fig. 1, P0073-P0074, registry database 124 and see P0082, where user’s permission allows the query of vaccination records to an immunization registry.); 
determining, by the first computing device based at least in part on a geographic location identifier associated with the user device (See GPS technology used when user travels to another State in P0193, and in [P0199] the vaccination record system 128 can determine a list of users 102 that have been proximate to the particular user 102 based on GPS data from the a user device (e.g., a mobile phone 108, a tablet 110, etc.). .) and the received authorization (With authenticated biometric data (P0139), the user’s immunization records are accessed.), one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type (See [P0213] The vaccination information for the users associated with the organization may be dates and outcomes (e.g., positive or negative) of tests for a certain diseases (e.g., dates and outcomes of COVID19 tests), dates of vaccinations for certain diseases, next scheduled date for a user to receive a test for a certain disease, reported exposure information, quarantine type, quarantine start and end dates for users that have tested positive for a certain disease, and other similar vaccination information, and see scheduling tele-health appointment in P0181.), and
communicating, by the first computing device and to the user device, the one or more immunization opportunities based at least in part on the determining (See [P0219] The user may travel to the vaccination provider location to receive the vaccination or first does of a multi-dose vaccination. The application may utilize geo-location functionality to determine and record/store the location of the computing device (e.g., the user's location) and the date and time the device was at the location.).
Drew further teaches wherein the one or more immunization opportunities are obtained via file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device (See scheduling medical appointments in column 17, line 61 to column 18, line 8, include healthcare interactions pertaining to requesting refills, making appointments and vaccination/immunization (column 3, line 63 to column 4, line 4), where the kiosks (Fig. 5, Fig. 6) with interactive touchscreen as programmed interface also serves as a second computing device different from a first computing device.).
Therefore, it would have been obvious to one of ordinary skill in medical kiosk management arts before the effective filing date of the claimed invention to modify the method of Sparks to include another type of interface for scheduling opportunities from a second computing device as taught by Drew to efficiently provide healthcare services to patients who has a lost or inoperative mobile device.
Claims 2-5, 10-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (U.S. 2021/0327548 A1) in view of Drew (U.S. 8,783,566 B1) further in view of Altstadter (U.S. 2019/0355450 A1).
Regarding claim 2, Altstadter teaches further comprising:
receiving, over a network, a request to schedule the patient appointment, and wherein the providing access to the scheduling application is responsive to the request (Taught in P0035, as previously requested time and locations for multiple immunization clinics for the employer. See electronic communication via networks in P0048-P0049.).
Therefore, it would have been obvious to one of ordinary skill in immunization scheduling arts before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include receiving, over a network, a request to schedule the patient appointment, and wherein the providing access to the scheduling application is responsive to the request as taught by Altstadter to conveniently allow patients to make immunization appointments.
Regarding claim 3, Altstadter teaches further comprising:
obtaining one or more data elements based at least in part on the request to schedule the patient appointment (See P0026, P0040, where patient’s name, date of birth and address are provided while creating an account in the registry.); and
querying the immunization registry based at least in part on the one or more data elements, and wherein the determining one or more immunization opportunities is based at least in part on the querying (Taught in P0041, with pre-visit questionnaire serving as querying as a part of the appointment making process.).
Therefore, it would have been obvious to one of ordinary skill in immunization scheduling arts before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include obtaining data elements and querying the immunization registry based on the data elements as taught by Altstadter to conveniently provide helpful information not show in the patient’s medical records prior to an immunization appointment.
Regarding claim 4, Altstadter teaches wherein the one or more data elements comprise an identifier corresponding to at least one of name, date of birth, or gender (See [P0026] The patient may provide personal information, such as name, date of birth, address, etc.).
Therefore, it would have been obvious to one of ordinary skill in gaps in immunization scheduling arts before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include an identifier corresponding to at least one of name, date of birth, or gender as taught by Altstadter to verify that the correct patient is being treated or immunized.
Regarding claim 5, Altstadter teaches wherein the one or more data elements comprise the geographical location identifier (The address in P0026 serve as the geographical location identifier.).
Therefore, it would have been obvious to one of ordinary skill in gaps in immunization scheduling arts before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include a geographical location identifier as taught by Altstadter to identify the closest hospital or immunization clinics that a patient can travel to.
Regarding claims 10 and 18, Altstadter teaches providing a user prompt to select the one or more immunization opportunities based at least in part on the communicating the one or more immunization opportunities (See Fig. 3, Fig. 4, P0023, P0026, creating vaccination appointments for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include providing a user prompt to select the one or more immunization opportunities based at least in part on the communicating the one or more immunization opportunities as taught by Altstadter in order to more rapidly send a notification on the patient’s mobile device soon after a nearby in-network, immunization facility is available with an appointment.  
Regarding claims 11 and 19, Altstadter teaches providing access to a new appointment instance of the scheduling application to schedule the one or more immunization opportunities based at least in part on the communicating the one or more immunization opportunities (See Fig. 3, Fig. 4, P0023, where the portal may be hosted by a cloud-based computing system for communications and in P0026, creating vaccination appointments for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include providing access to a new appointment instance of the scheduling application to schedule the one or more immunization opportunities based at least in part on the communicating the one or more immunization opportunities as taught by Altstadter in order to more rapidly send a notification on the patient’s mobile device soon after a nearby in-network, immunization facility is available with an appointment.  
Regarding claim 13, Altstadter teaches wherein the communicating the one or more immunization opportunities comprises an electronic communication subsequent to the patient appointment being scheduled (See reminders in P0020, for vaccination serve as an electronic communication subsequent.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include communicating the one or more immunization opportunities comprises an electronic communication subsequent to the patient appointment being scheduled as taught by Altstadter in order to avoid missing immunization appointments.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (U.S. 2021/0327548 A1) in view of Drew (US 8,783,566 B1) in view of Altstadter (U.S. 2019/0355450 A1) further in view of Polimeni (U.S. 2015/0356250 A1).
Regarding claim 6, Polimeni teaches, wherein the one or more data elements comprise a plurality of phone numbers (See Fig. 13, list of doctors with telephone numbers for a patient to make an appointment (P0194).).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks, Drew and Polimeni to include a plurality of numbers as taught by Polimeni in order to more rapidly place a call on the patient’s mobile device soon after a nearby immunization facility is selected.  
Regarding claim 7, Polimeni teaches, wherein the plurality of phone numbers comprises a first phone number entered for scheduling the patient appointment and a second phone number determined from a source different from the scheduling application (See Fig. 13, list of doctors with a telephone numbers for a patient to make an appointment (P0194). See P0100, where patient phone number is optionally used to access the website. Also, see “in network” health care providers list in P0095 serve as a source different from the scheduling application.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks, Drew and Polimeni to include a plurality of numbers from a source different from the scheduling application as taught by Polimeni in order to more rapidly place a call on the patient’s mobile device soon after a nearby in-network, immunization facility is selected.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks (U.S. 2021/0327548 A1) in view of Drew (U.S. 8,783,566 B1) further in view of Polimeni (U.S. 2015/0356250 A1).
Regarding claim 12, Polimeni teaches, wherein the communicating the one or more immunization opportunities comprises a real-time user prompt to add the one or more immunization opportunities to the patient appointment being scheduled (See Polimeni’s real time manner of computing Sample Automation of Patient to Provider Activities (Fig. 8d, P0056), where the patient is alerted that an appointment is needed and the appointment can be created. Also see immunization in P0143.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include a real-time user prompt to add the one or more opportunities as taught by Polimeni in order to more rapidly place a call on the patient’s mobile device for urgency.  
Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Sparks (U.S. 2021/0327548 A1) in view of Drew (U.S. 8,783,566 B1) further in view of Hanson (U.S. 2020/0160955 A1).
Regarding claim 15, DeFrank teaches further comprising: receiving, over a network, a request to provide the medical-related digital document (See Fig. 44, network server, P0376. See patient prompted questions in Fig. 14 (1402, 1406, 1420), Doctor Office Appointment Application- Questionnaire serves as the medical-related digital document mentioned in P0149, P0152.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include receiving a request the medical-related digital document via a network as taught by DeFrank in order to perform prequalified screening on patients exhibiting fatal and highly contagious medical conditions before entering a medical facility.  
Regarding claim 16, DeFrank teaches further comprising: receiving, over a network, the medical-related digital document (See Fig. 44, network server, P0376. See patient prompted questions in Fig. 14 (1402, 1406, 1420), Doctor Office Appointment Application- Questionnaire serves as the medical-related digital document mentioned in P0149, P0152.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include receiving a request the medical-related digital document via a network as taught by DeFrank in order to perform prequalified screening on patients exhibiting fatal and highly contagious medical conditions before entering a medical facility.  
Regarding claim 20, DeFrank further teaches wherein the medical-related digital document comprises a response to at least one health-related question (See Fig. 14 (1402, 1404, 1406, 1420), Doctor Office Appointment Application- Questionnaire serves as the medical-related digital document mentioned in P0149, P0152.).
Therefore, it would have been obvious to one of ordinary skill in the art of appointment scheduling before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include response to the question using a medical-related digital document as taught by DeFrank in order to perform prequalified screening on patients exhibiting fatal and highly contagious medical conditions before entering a medical facility.  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks (U.S. 2021/0327548 A1) in view of Drew (U.S. 8,783,566 B1) further in view of Navani (U.S. 2008/0208633 A1).
Regarding claim 17, Navani teaches, further comprising:
obtaining one or more data elements based at least in part on the information from the medical-related digital document (See Fig. 5-6, Fig. 18, P0064-P0065 screen shot serve as the medical-related digital documents, where filtering subsets serve as data elements are obtained for queries and comprise a registry function. In exemplary, a first query may identify all patients over 65 and a second query may identify those that have had their flu shot. In [Abstract] The query may utilize a plurality of filters among the following: demographics, vitals, laboratories, ICD codes, CPT codes, prescriptions, alerts, medical history, immunizations and encounters/visits among other filters.); and
querying the immunization registry based at least in part on the one or more data elements (See running query in Fig. 3, [P0053] as mid-office management--electronic medical records (EMR) component 300 comprising registry functionality 330-360 and a plurality of database 206 components which may comprise query filters 302-320: demographics 302, vitals 304, labs 306, ICD 308, CPT 310, prescriptions 312, alerts 314, medical history 316, immunizations 318 and encounters/visits 320.), and
wherein the determining one or more immunization opportunities is based at least in part on the querying (See P0066, where running queries is the basis for a need for an appointment and the appointment is for the availability of getting a vaccine (P0067). Also see encounters/visits (320) in Fig. 3.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record data mining before the effective filing date of the claimed invention to modify the method of Sparks and Drew to include data element criteria to search for an immunization registry and to schedule an appointment as taught by DeFrank in order to perform prequalified screening on patients exhibiting fatal and highly contagious medical conditions before entering a medical facility.  

Response to Arguments
Applicant argues that operations explicitly recited in claims 1 and 14, as amended, are not a mathematical concept, are not a method of organizing a human activity, and are not a mental process. See pgs. 8-9 of Remarks – Examiner disagrees.
Under the title, ‘2019 PEG: Step 2A’, of the Final Office Action issued 10/20/2021, the analysis indicates bolded portions as the additional limitations, while the underline portions continue to represent the abstract idea.  See some of such analysis of claims 1 and 14 below:
A method for immunization registry integration by a first computing device, comprising:
providing, to a user device, access to a scheduling application to schedule a patient appointment of a first type;
receiving, from the user device, authorization to query an immunization registry based at least on the provided access;
determining one or more immunization opportunities of a type different from the first type based at least in part on the received authorization and a file transfer protocol or programming interface associated with a second computing device different from the first computing device; and
communicating, to the user device, the one or more immunization opportunities based at least in part on the determining.
Specifically, independent claim 14 recites:
A method for immunization registry integration by a first computing device, comprising:
providing, to a user device, access to healthcare services information;
identifying information of a first type from a medical-related digital document based at least in part on provided access;
receiving, from the user device, authorization to query an immunization registry based at least on the medical-related digital document;
determining one or more immunization opportunities of a type different from the first type based at least in part on the received authorization and a file transfer protocol or programming interface associated with a second computing device different from the first computing device; and
communicating, to the user device, the one or more immunization opportunities based at least in part on the determining.
Determining available immunization appointments for a patient who is in a particular geographic location by querying an immunization registry via the internet is also a certain method of organizing human activities. Furthermore, using a calendar, the knowledge of the patient’s schedule in relation to available immunization appointments is another mental process.
Applicant argues that recited in amended independent claims 1 and 14 do not preempt the use of any purported methods of organizing human activity in using the internet for accessing an immunization registry by all health care systems, which are rooted in technology and directed to technological improvements in the art of health care systems, and in particular online health and wellness scheduling applications, including improvements to the computer devices and systems (i.e. sFTP or API). See pgs. 9-12 of Remarks – Examiner disagrees.
The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve the blood panel screening electronically (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea. Furthermore, as stated above, even if the current invention does not pre-empt the entire field of immunization registry and appointment scheduling control, it still recites an abstract idea, wherein the abstract idea is performed using a generic computer, wherein the generic computer performs functions that are well-understood, routine, and conventional (i.e. collecting, analyzing and displaying information).  Performing data collections and displaying data are operations any generic computer is expected to be capable of performing.  
Applicant argues that amended independent claim 1 recites “determining, by the first computing device based at least in part on a geographic location identifier associated with the user device and the received authorization, one or more immunization opportunities associated with a vaccination different from and unrelated to the first appointment type, wherein the one or more immunization opportunities are obtained via a same file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device,……”. See pgs. 13-14 and 16 of Remarks – Examiner disagrees.
Even if the instant case claimed GPS used to determine the geographic location identifier associated with the user device, using GPS is a technology already used to solve accessing vaccination and other related vaccination-type appointments within the location of a patient using the user device. Aside from this scenario of using a web interface, the instant case, “wherein the one or more immunization opportunities are obtained via a same file transfer protocol or programming interface associated with a query of a second computing device different from the first computing device”, is insignificant extrasolution activity, the recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself.
Applicant argues that unlike the steps of the method claims in Classen, the operations recited in claims 1 and 14 of the present Application cannot be considered to be mental steps or insignificant extra-solution activities. See pgs. 14-15 of Remarks – Examiner disagrees.
Even if the method steps of claims 1 and 14 lack mathematical algorithm or the like,  the claim recites to accessing an immunization registry, scheduling appointments so that a patient can be immunized at a facility in proximity to the patient entails the patient interactively reviewing his/her personal calendar, reviewing availability of the appointments, and identifying the best opening for the patient and making a selection, which is an abstract idea similar to the concepts that have been identified as abstract by the courts, such as collecting and comparing known information correlating to Classen, where the renewal schedules, renewal dates, professional certification name, credential requirements and continued education requirements over a time period are identified.
Applicant’s arguments regarding the prior art rejection have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./               Examiner, Art Unit 3686   
07/11/2022                                                                                                                                                                                      
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686